                          Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 1 of 12 Page ID
                                                           #:36217



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “37”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
                        Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 2 of 12 Page ID
                                                         #:36218
                         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                     WOW and DLR Guest Assistance Card (GAC) Distribution and Usage                                              DR.
Background:
• Guest Relations tracks GAC distribution at WOW and DLR . This data was used to assess GAC issuance from April 2012 -March 2013.

• Operations and the Parks Support Team conducted ad-hoc studies throughout Spring Break to assess the volume of Guests using GACs at
  select WOW attractions. Analysis included limited hours (12:00 -16:00) for the locations sampled (findings are on Page 2).

GAC issuance:
• At WOW, the volume of GACs did not increase over the past year. Seasonality was a contributing factor, driving higher volume during Spring

                                                                               ■
  Break/Summer and reduced volume during lower attendance periods (Fall 2012).
       - On average,,. GACs were distributed daily at WOW, ranging from per day (AK) to- per day (MK). Decreases relative to the
         Summer 2012 assessment (in the Appendix) may be attributed to seasonality.
       - The lifetime of GACs at WOW has remained relatively flat over the past year. For example, the% of GACs distributed with greater than
         a 7 day life has remained flat. Overall, "' % of GACs distributed were effective for one week or less.
                                               ■




• DLR issued more GACs than WOW. The opening of Cars Land in 6/2012 contributed to a higher volume of GACs distributed.




Document#: 215475                       EXHIBIT
Source Doc#: 215478, 215477                               WDP&R Industrial Engineering                                                      1
  Highly Confidential                                          Exhibit 37                                             Disney-AL0004 769
                         Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 3 of 12 Page ID
                                                          #:36219
                          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                        WOW and DLR Guest Assistance Card (GAC) Distribution and Usage                                                    DRAFT
Attractions Impacts:
• GAC Guests as a% of Total Ridership ranged from % (Speedway) to % (Mania) during WDW Spring Break GAC observations. As a% of FP
  Guests Carried, Mania experienced the highest volume with nearly % of Guests coming through the FP queue having a GAC. More details
  are available in the table below.

• Total Ghost Riders (e.g. No Strings Attached, Re-Ads, Priority Entrance) represented a higher percentage of overall ridership and FP Guests
  Carried. At Mania, nearly % of the FP Guests Carried were Ghost Riders.

• Various attractions have adopted policies to mitigate potential GAC abuse during high attendance periods. At DCA-Racers, GAC Guests are
  provided a card indicating a return time that aligns with the current Standby Wait Time. Several high affinity locations (e.g., ST-Mania) may
  reduce FP inventory due to high GAC demand.
       - Standard FP Templates range from % to %. Several factors contribute to this broad range, including attraction characteristics (e.g.
         long cycle times), parade/show dial downs, downtimes, no-shows, and Ghost Riders.
       - Buzz and Space have additional dial downs to account for higher Ghost Rider volume during peak attendance periods.


                                    GAC: Average Hourly Impact        Total Ghost Riders: Average Hourly Impact
                                % of Total Guests   % of FP Guests      % of Total Guests      % of FP Guests     Standard FP Templates
              Park-Attraction
                                     Carried            Carried              Carried              Carried             {FP % of GCT}
              MK-Buzz
              MK-Space Mtn
              MK-Speedway
              MK-Splash
              ST-Coaster
              ST-Mania
              AK-Dinosaur
              AK-Kali
              AK-KSR




Document#: 215475
Source Doc#: 215478, 215477                                  WDP&R Industrial Engineering                                                       2
  Highly Confidential                                             Exhibit 37                                                 Disney-AL0004770
                       Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 4 of 12 Page ID
                                                        #:36220
                        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                                                                                    DRAFT




                                                              Appendix

                              Summer 2012 WDW and DLR Guest Assistance Card Distribution and Usage Summary




Document#: 215475
Source Doc#: 215478, 215477                              WDP&R Industrial Engineering                                           3
  Highly Confidential                                        Exhibit 37                                      Disney-AL0004771
                                Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 5 of 12 Page ID
                                                                 #:36221
                                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                 WOW and DLR Guest Assistance Card Distribution and Usage
        Guest Relations recently started tracking Guest Assistance Card (GAG) distribution at WOW and DLR.
        Based on this information, approximately        % of the overall WOW Attendance and            % of the overall DLR Attendance is issued GACs
                   1
        each day .
                Attraction accessibility and the park of first visit impacts GAG distribution, likely driving higher distribution at Magic Kingdom and
                Disneyland.
        The total number of Guests with GACs is likely higher, due to the length of time GACs are effective ( days on average). Research
        visitation data was applied to estimate the percentage of Attendance in possession of a GAG:              % at WOW and        % at DLR.




                                                                                                                               1
                                                   Guest Assistance Card (GAC) Distribution and Usage by Park



Daily GAC Distribution
                                                               AK             ST             EC             MK               VVDW
                                                                                                                                    I   DCA      DL       DLR


      Percentage of GACs Issued
      Daily GACs Issued
      Daily POG Issued GACs
      Daily Guests Issued GACs
      Issued GAC Party Size
                                   2
      FY11 Average Party Size
Estimated Daily GAC Attendance
      Daily POG Possessing GACs
      Daily Guests Possessing GACs
      FY11 Park Percentage of Site Attendance




 1 Source: GACs issued by Guest Relations at WDW from March 25- June 10, 2012 and DLR from December 1, 2011- May 28, 2012.
 2 Provided by Research. Includes all Guests, and not limited to Guests with GACs.

 Doc#: 203739                                                                                                                                          Summer 2012
                                                                             WDP&R Industrial Engineering                                                        4
 Source Files: 202734, 203383
    Highly Confidential                                                        Exhibit 37                                                     Disney-AL0004772
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 6 of 12 Page ID
                                                                #:36222
                                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                               WOW and DLR Guest Assistance Card Distribution and Usage
     Across the WOW Theme Parks the majority of GACs are effective for one week or less, approximately              %.
     Guest Relations typically limits the maximum GAC duration to two months.




                                      Distribution of GAC Effective Duration by WOW Theme Park 1
                                                                            March 25 - June 10, 2012
              100%

               90%

               80%
                                                                                                                            62+ days
               70%
                                                                                                                            32 - 61 days
               60%
                                                                                                                            22 - 31 days
               50%
                                                                                                                          111115 - 21 days
               40%
                                                                                                                          11118-14days
               30%
                                                                                                                          111112 - 7 days
               20%
                                                                                                                          Ill day
               10%

                0%
                                AK                        ST                        EC                        MK   WDW




1 Source: GACs issued by Guest Relations at WDW from March 25 - June 10, 2012. DLR does not track GAC durations.

Doc #: 203739                                                                                                                                Summer 2012
Source Files: 202734, 203383                                                   WDP&R Industrial Engineering                                            5
   Highly Confidential                                                           Exhibit 37                              Disney-AL0004773
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 7 of 12 Page ID
                                                                #:36223
                                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                               WOW and DLR Guest Assistance Card Distribution and Usage
     The following chart summarizes the percentage of GACs that contain each respective stamp. Each GAC can contain up to two stamps.
     Approximately % of GACs contain the "Alternate Entrance" stamp at WOW Theme Parks, driven by high usage at Magic Kingdom (97% ).
              Current queue accessibility varies based roughly on the attraction age. Magic Kingdom has more attractions that are not fully
              mainstreamed. Accordingly, "Wheelchair" stamps are not used frequently at Magic Kingdom relative to the other parks.
              Experiences at parks where GACs are issued can set the Guests' expectations on their ability to have expedited attraction access.



                                    Distribution of GACs that Contain Each Stamp by WOW Theme Park 1
                                                                             March 25 - June 10, 2012
                   150%   .




                   125%

                   100%


                    75% -


                    50%
                    25%



                     0%
                                      AK                         ST                           EC                         MK                               WDW

                                 II Alternate Entrance   Wheelchair   •stroller= Wheelchair    II Shaded Wait Area   II Front Row   1111   Green Light (GKTW)




                                                                      AK             ST               EC              MK                   wow
                                 Alternate Entrance
                                 Wheelchair



                                                                                                                                                          ~
                                 Stroller = Wheelchair                                                                                                            Database records
                                                                                                                                                                  log up to stamps
                                 Shaded Wait Area                                                                                                                 perGAC
                                 Front Row
                                 Green Light (GKTW)

1 Source: GACs issued by Guest Relations at WOW from March 25 -June 10, 2012. DLR does not track GAC stamps.
Doc#: 203739                                                                                                                                                                Summer 2012
Source Files: 202734, 203383                                                 WDP&R Industrial Engineering                                                                             6
   Highly Confidential                                                          Exhibit 37                                                                      Disney-AL0004774
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 8 of 12 Page ID
                                                                #:36224
                                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                 WOW and DLR Guest Assistance Card Distribution and Usage
       Recent FP return studies at WOW and DLR were leveraged to estimate the impact of GAC usage through the FP queue. Based on these
       studies,       % of Total Guests Carried at a specific attraction utilize a GAC to enter through the FP queue.
              The time of day studied varies across attractions and may impact GAC usage.
              Not all GACs enter through the FP queue. These Guests may utilize the standby queue or an alternate entrance and are not
              included in the percentage of Total Guests Carried. Estimating this impact would require additional studies.
•      Wheelchairs and ECVs are not required to have a GAC to utilize an alternate entrance if the standby queue is not accessible. These
       Guests are not included in the following table.




                                                                                                                          1
                                                           Average Hourly GAC Impact at High Demand Attractions

                                                         Guests Utilizing PP        % of FP Guests            % of Total Guests
                    Park               Attraction             Queue                    Carried                     Carried        Wheelchair I ECV Accessibility
                    ---
                     EC        Test Track                                                                                               Full Mainstream
                     DL        Star Tours                                                                                               Full Mainstream
                     ST        Toy Story Midway Mania                                                                                   Full Mainstream
                     EC        Soarin'                                                                                                  Full Mainstream
                     DL        Indiana Jones Adventure                                                                                  Full Mainstream
                     AK        Expedition Everest                                                                                       Full Mainstream
                    DCA        California Screamin'                                                                                     Full Mainstream
                     MK        Space Mountain                                                                                              FP Queue
                     MK        Peter Pan                                                                                             Separate GWD Queue
                     MK        Splash Mountain                                                                                       Accessible through Exit
                     DL        Space Mountain                                                                                        Accessible through Exit




1 Source: IE FP return studies conducted from March 8 - March 12, 2012 at WDW and May 13 - May 26, 2012 at DLR.
Doc #: 203739                                                                                                                                                      Summer2012
Source Files: 202734, 203383
                                                                               WDP&R Industrial Engineering                                                                 7
    Highly Confidential                                                          Exhibit 37                                                        Disney-AL0004775
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 9 of 12 Page ID
                                                                #:36225
                                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                WOW and DLR Guest Assistance Card Distribution and Usage
       WOW and DLR IE recently conducted studies at two non-FP attractions, MK Small World and DL Pirates, to capture the number of Guests
       demanding the alternate entrance.
       At MK Small World, all GACs, wheelchairs, and ECVs enter through an alternate entrance along the exit.
       At DL Pirates, all wheelchairs and ECVs enter through an alternate entrance. GACs without wheelchairs or ECVs are directed to the
       alternate entrance or standby queue depending on the alternate entrance wait time 1 .
              At DL Pirates, the alternate entrance wait time averaged -   minutes and was occasionally longer than the standby wait time.
       Alternate entrance Guests accounted for % of the Total Guests Carried at MK Small World and % at DL Pirates.
       The average MK Small World GAC party size is in line with MK Guest Relations GAC distribution ( ). However, the average party size at
       DL Pirates (          Guests) is higher than DL Guest Relations GAC distribution ( ).




                                                                                                                            2
                                                       Average Hourly Alternate Entrance Impact at Non-FP Attractions


                                                                                   Guests       % of Total Guests   Party       #of Wheelchairs
                                                                                   Carried            Carried       Size           and ECVs
                               MK-Small World
                                   GAC Alternate Entrance Guests
                                   Non-GAC Alternate Entrance Guests
                                   All Alternate Entrance Guests

                               DL-Pirates
                                   All Alternate Entrance Guests 1
                                   GAC Standby/Main Entrance Guests




1 DL Pirates did not require Guests to show GACs to use the alternate entrance.
2 Source: WOW IE study conducted on 7/31/12, and DLR IE study conducted on 7/26/12 (11:00 -16:00 at both sites).

Doc II: 203739                                                                                                                                        Summer2012
Source Files: 202734, 203383                                                   WDP&R Industrial Engineering                                                     8
   Highly Confidential                                                            Exhibit 37                                                 Disney-AL0004776
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 10 of 12 Page ID
                                                                 #:36226
                                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         DLR Cars Land GAC Impact and Racers GAC Policy
        Since Cars Land opened in June 2012, GAC distribution has directionally increased at both DLR parks. Approximately          % of overall DLR
        Attendance is issued GACs each day1 . However, this is not expected to represent the steady state operation.
        Due to high GAC demand for the Radiator Springs Racers (Racers) FP queue, DLR Guest Relations implemented the following policy at
        Racers shortly after opening.
              When GAC Guests arrive at the FP entrance, they are directed to a satellite Guest Relations location near the attraction entrance.
              These Guests are given a FP and asked to return to the attraction at a specific time, which is written on the FP. This time is
              determined by the posted standby wait time, with a 30 minute reduction to account for the FP return wait time. Ex. if the posted
              standby wait time is 2 hours, Guests are asked to return in 1.5 hours.
              When Guests return at their specified time, they are granted access through the FP queue.
              Guest Relations does not limit the number of times Guests can utilize this process.
        GAC Guests entering through the FP queue account for approximately % of Racers total Guests Carried 2 • This is also not expected to
        represent the steady state operation.




1 Source: GACs issued by DLR Guest Relations from June 15 - July 4, 2012.
2 Source: Racers GAC FPs issued by DLR Guest Relations from June 23 -July 11, 2012.
Doc#: 203739                                                                                                                              Summer 2012
Source Files: 202734, 203383                                                     WDP&R Industrial Engineering                                       9
   Highly Confidential                                                                Exhibit 37                            Disney-AL0004777
                                 Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 11 of 12 Page ID
                                                                   #:36227
                                   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                       WOW Attraction Wait Time Summary
       The following information has been used in the development of new attraction access procedures.
                                                                                                                     1
                                                              FY11 Standby and Posted Wait Time at WOW Attractions

                                                   % of Hours in Actual Standby Wait Time Range                % of Hours in Posted Standby Wait Time Range
                                                                 (FLIK Attractions)                                         (FLIK Attractions)
                                                     0-9              10-19                ~20                  0-9              10 -19              ~20
                     Disney's Animal Kingdom
                            AK-Everest
                            AK-Primeval
                            AK-KSR
                                     2
                               AK-Kali
                               AK-Dinosaur
                               AK-Bugs
                     Epcot
                            EC-Soarin
                            EC-Track
                            EC-MS Orange
                            EC-Norway
                            EC-MS Green
                            EC-Nemo Ride
                            EC-Land Boat
                     Magic Kingdom
                            MK-Pan
                            MK-Space Mtn
                            MK-Pooh
                            MK-Astro
                            MK-BTM
                            MK-Speedway
                                         2
                            MK-Splash
                            MK-Town Princess
                            MK-Buzz
                            MK-Jungle
                            MK-Mansion
                            MK-Small
                            MK-Barnstormer
                            MK-Town Mickey
                            MK-Monsters
                            MK-Pirates
                            MK-Philhar
                            MK-Stitch
                     Disney's Hollywood Studios
                            ST-Mania
                            ST-Coaster
                            ST-Tower
                            ST-Star Tours
                            ST-Backlot
                            ST-GMR


1 Includes FYll main gate operating hours with at least 95% uptime {85% for omnimovers). Wait time ranges are shown in minutes.
2 Kali and Splash wait time levels are significantly impacted by weather conditions.
Doc#: 203739                                                                                                                                                           Summer 2012
                                                                                WDP&R Industrial Engineering                                                                     10
Source Files: 202734, 203383

   Highly Confidential                                                                Exhibit 37                                                              Disney-AL0004778
                               Case 2:15-cv-05346-CJC-E Document 496-38 Filed 04/12/21 Page 12 of 12 Page ID
                                                                 #:36228
                                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                            DLR Attraction Wait Time Summary
       The following information has been used in the development of new attraction access procedures.
                                                                                                                        1
                                                                 FY11 Standby and Posted Wait Time at DLR Attractions

                                                             % of Hours in Actual Standby Wait Time Range          % of Hours in Posted Standby Wait Time Range 2
                                                                           (FLIK Attractions)                                      (High Wait Attractions)
                                                                 0-9            10-19              2!:20                0-9               10-19              2!:20
                       Disneyland
                               DL-StarTours
                               DL-Pixie Hollow
                               DL-Peter Pan
                               DL-Roger Rabbit
                               DL-Space Mt.
                               DL-Finding Nemo
                               DL-lndy
                               DL-Astro
                               DL-Alice
                               DL-Dumbo
                               DL-Splash Mt.
                               DL-Big Thunder
                               DL-Autopia
                               DL-Go Coaster
                               DL-Pirates
                               D L-Matterhorn
                               DL-Mansion
                               DL-Storybook
                               DL-Buzz Lightyear
                               DL-Mr. Toad
                               DL-Meet Mickey
                               DL-Small World
                               DL-Canoes
                               DL-Snow White
                       Disney's California Adventure
                               DCA-Toy Story Midway Mania
                               DCA-Goofy's Sky School
                               DCA-Soarin'
                               DCA-Fun Wheel
                               DCA-Tower of Terror
                               DCA-The Little Mermaid
                               DCA-Screamin'
                               DCA-Grizzly3
                               DCA-Silly Symphony Swings
                               DCA-Monsters Inc
                               DCA-Tuck and Roll

1 Includes FYll main gate operating hours with at least 95% uptime. Wait time ranges are shown in minutes.
2 Operations uses wait time matrices to estimate wait times at non-FLIK locations, which are shown as posted standby wait times.
3 Grizzly wait time levels are significantly impacted by weather conditions.
Doc#: 203739                                                                                                                                                                   Summer 2012
                                                                                 WDP&R Industrial Engineering                                                                           11
Source Files: 202734, 203383
   Highly Confidential                                                              Exhibit 37                                                                       Disney-AL0004 779
